DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 21 May 2021 is acknowledged. Claims 1, 13, 25, 29, 32, and 45 have been amended and the amendment made of record. Claims 52-75 are newly added and entered into the record. Claims 2-12, 14-21, 23-24, 26-28, 30-31, 33-44, 48-51 have been cancelled. Claims 46 and 47 remain withdrawn from consideration as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2020. Claims 1, 13, 22, 25, 29, 32, 45, and 52-75 are pending and under examination. 
	Examiner called attorney of record Seth Cockrum on 1 June 2021 to propose amendments to the claims which would, in combination with filing of a terminal disclaimer with copending application 16/617,846, put the claims in condition for allowance. Applicant proposed an additional amendment in effort to avoid requirement for terminal disclaimer over copending application, but applicant and examiner did not reach an agreement on whether this additional amendment would avoid need for terminal disclaimer. Because no final agreement was reached on allowable subject matter, the potential amendments discussed by attorney and Examiner have not been entered, and the most recently filed claim set (of 21 May 2021) is under consideration.  
Withdrawn Objections
	The objections to the drawings and specification previously of record have been addressed by applicant’s submission of replacement drawing sheets and amendment of the specification. The objections to the drawings and specification previously of record are hereby withdrawn. 

Withdrawn Rejections
The rejection of claim 25 under 35 U.S.C. 112(a), written description grounds has been overcome by applicant’s amendment of the claims. The rejection of claim 25 under 35 U.S.C. 112(a), written description grounds is hereby withdrawn. The rejection of claims 4, 11, 23, 27-28, 33, and 51 under 35 U.S.C. 112(a), written description grounds have been rendered moot by applicant’s cancellation of these claims. The rejections of claims 4, 11, 23, 27-28, 33, and 51 under 35 U.S.C. 112(a), written description grounds are hereby withdrawn.	
The rejection of claim 4 under 35 U.S.C. 112(b) grounds has been rendered moot by the cancellation of this claim. The rejection of claim 4 under 35 U.S.C. 112(b) grounds previously of record is hereby withdrawn. 
	The rejections of claims 1, 22, 25, and 29 under 35 U.S.C. 102(a)(1) previously of record have been overcome by applicant’s amendment of the claims. The rejections of claims 1, 22, 25, and 29 under 35 U.S.C. 102(a)(1) previously of record are hereby withdrawn. 
	The rejection of claim 45 under 35 U.S.C. 103 previously of record has been overcome by applicant’s amendment of the claims, and the rejection of claim 27 under 35 U.S.C. 103 previously of record has been rendered moot by the cancellation of this claim. The rejections of claims 27 and 45 under 35 U.S.C. 103 previously of record are hereby withdrawn. 
	The nonstatutory double patenting rejections of claims 1, 22, 25, and 29 over claim 1 of U.S. Patent No. 9,156,914 and the nonstatutory double patenting rejections of claims 27 and 45 over claims 1 and 8 of U.S. Patent No. 9,156,914 in view of Boutton have been overcome by applicant’s amendment of the claims (in the case of claim 45) or rendered moot by applicant’s cancellation of the claim (in the case of claim 27). The nonstatutory double patenting rejections of claims 1, 22, 25, and 29 over claim 1 
	The provisional rejections of claims 4, 33, and 51 under nonstatutory double patenting over copending 16/617,846 have been rendered moot by the cancellation of these claims. The provisional rejections of claims 4, 33, and 51 under nonstatutory double patenting grounds over 16/617,846 are hereby withdrawn. 
	 
Maintained Rejections
	The rejections of claims 1, 22, 29, and 45 under 35 U.S.C. 112(a), written description grounds are maintained in the modified form presented below. The modified grounds of rejection is due to applicant’s amendment of the claims. 
	The rejections of claims 1 and 22 under nonstatutory double patenting over copending 16/617,846 are maintained in modified form. The modified grounds of rejection is due to applicant’s amendment of the claims.  
New Rejections
	Claim 29 and 45 are newly provisionally rejected under nonstatutory double patenting grounds over copending application 16/617,846. Because these claims could properly have been rejected under these grounds in a previous action and the new grounds of rejection is not necessitated by applicant’s amendment, this is a non-final rejection.
	Newly added claims 52-53 are newly rejected under nonstatutory double patenting grounds over copending application 16/617,846.  

New Claim Objections
75 is objected to because of the following informalities: the claim recites “SEQ IS NO: 125” rather than “SEQ ID NO: 125”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, 29 and 45 remain rejected in modified form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The modified grounds of rejection is due to applicant’s amendment of the claims.
The derivatives presented in claim 1 are drawn to a genus of polypeptides comprising at least one ISVD binding ADAMTS5, where the CDRs may be independently selected from SEQ ID NOs: 21, 35, 20, 22, 25,  33, 28, 24, 23, 26, 27, 29, 30, 31, 32, and 34 (for CDR1), SEQ ID NOs: 37, 53, 36, 40, 50, 51, 44, 45, 43, 39, 38, 41, 119, 42, 46, 47, 48, 49, and 52 (for CDR2), and SEQ ID NOs: 55, 118, 71, 54, 58, 68, 69, 62, 63, 61, 57, 56, 59, 60, 64, 65, 66, 67, and 70 (for CDR3). In the specification, applicant presents 21 nanobodies binding ADAMTS5 (Table A-1, p. 106-108), and further discloses all Nanobodies showed a st paragraph of p. 85). Because there are 16 CDR1s present, 19 CDR2s, and 19 CDR3s which may be independently selected, there are a total of 16*19*19 combination of CDRs, or 5776 possible combinations, of which the 21 species disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure and function that would allow prediction of which combinations of CDRs would result in structures with the claimed ADAMTS5 binding. Therefore, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 
Claim 22 further limits the polypeptide of claim 1 by providing the additional functional limitation that the polypeptide inhibits the protease activity of ADAMTS5, but does not provide any further structural limitations on the nature of the polypeptide. The instant specification discloses 21 nanobodies binding ADAMTS5 (Table A-1, p. 106-108), and further discloses all Nanobodies showed a near 100% inhibition of ADAMTS5 (p. 84, Table 5.1 and 1st paragraph of p. 85). Because there are 16 CDR1s present, 19 CDRs, and 19 CDR3s which may be independently selected, there are a total of 16*19*19 combinations of CDRs, or 5776 possible combinations, of which the 21 species disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-
Claim 29 further limits the structure of claim 1 by requiring the presence of certain ISVDs binding serum albumin, but does not provide any further limitations on the ADAMTS5-binding ISVD of the polypeptide, and is rejected for essentially the same reasons presented in the claim 1 rejection above. 
	Claim 45 includes the further limitation on claim 1 that the polypeptide has at least 90%, 95%, or 100% sequence identity with any one of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 116, 117, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, or 130. However, this genus still comprises polypeptides in which any of the 5776 CDR combinations of claim 1 may be present. For example, SEQ ID NO: 130 is as follows; it contains CDR1 corresponding to SEQ ID NO: 21, CDR2 corresponding to SEQ ID NO: 37, and CDR3 corresponding to SEQ ID NO: 55 (bolded sections).  
DVQLVESGGGVVQPGGSLRLSCAASGRTVSSYAMGWFRQAPGKEREFVAGISRSAERTYYVDSLKGRFTISRDNSKNTVYLQMNSLRPEDTALYYCAADLDPNRIFSREEYAYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGGSLRLSCAASGRYPMAWFRQAPGKEREFVAGVSWGGDRTYYADSVKGRFTISRDYSKNTLYLQMNSLRPEDTALYYCAGDPFGRLFRVKDQYSDWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGSDTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTALYYCTIGGSLSRSSQGTLVTVSSA 
These CDRs constitute of the 35 of the 430 amino acid residues of SEQ ID NO: 130, or about 8% of the total. They could therefore all be swapped out for any of the 5776 possible CDR combinations of claim 1, while still giving a sequence covered by claim 45 (i.e., a sequence with at least 90% identity to st paragraph of p. 85).  The 21 species of CDR combinations disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus, which may comprise a much more wide and varied range of CDR combinations than is disclosed. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure and function that would allow prediction of which combinations of CDRs would result in structures with the claimed ADAMTS5 binding. Therefore, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 22 remain provisionally rejected in modified form and claims 45 and newly added 52-53 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of copending Application No. 16617846. 
The modified rejections of 1 and 22 are due to applicant’s amendment of the claims. Because claim 45 could properly have been rejected under these grounds in a previous action and the new grounds of rejection is not necessitated by applicant’s amendment, this is a non-final rejection.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, ‘846 claim 1 claims a polypeptide comprising at least 3 ISVDs, wherein one ISVD specifically binds to an ADAMTS, and ‘846 claim 8 further claims wherein the ISVD binding ADAMTS binds ADAMTS5 and comprises CDR1, CDR2, and CDR3 of SEQ ID NO: 14, 16, and 18, respectively. ‘846 SEQ ID NO: 14 is the same as instant SEQ ID NO: 21, ‘846 SEQ ID NO: 16 is the same as instant SEQ ID NO: 37, and ‘846 SEQ ID NO: 18 is the same as instant SEQ ID NO: 55, such that ‘846 claims a species of peptide present in the instant claim 1. 
Regarding instant claim 22, ‘846 does not claim wherein the polypeptide inhibits the protease activity of ADAMTS5, but this ADAMTS5-inhibiting activity would flow naturally from the same CDRs being present in ‘846 claim 8 as are present in Nanobody 2F03, which is an ADAMTS5 inhibitor (see instant specification p. 84, Table 5.1 for 2F03 inhibition; p. 109, Table A2 for 2F03 comprising same CDRs). 
Regarding instant claim 45, ‘846 claim 10 further claims wherein the ISVD binding ADAMTS5 and comprising CDRs of SEQ ID NO: 14, 16, and 18 of ‘846 claim 8 (equivalent to instant SEQ ID NO: 21, 37, and 55) comprises or consists of ‘846 SEQ ID NO: 3 (top row in alignment below), which has greater than 90% identity to instant SEQ ID NO: 2 (bottom row in alignment below). 

    PNG
    media_image1.png
    315
    948
    media_image1.png
    Greyscale


Claim 29 is newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of copending Application No. 16617846 in view of Boutton and Buyse in WO 2015/173325 (previously cited in action of 22 February 2021; hereafter Boutton). Because this claim could properly have been rejected under these grounds in a previous action and the new grounds of rejection is not necessitated by applicant’s amendment, this is a non-final rejection.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 29, as described above, the claims of copending ‘846 teach the polypeptide of claim 1, on which instant claim 29 depends. The claims of ‘846 do not teach wherein the polypeptide further comprises an ISVD binding serum albumin, or wherein said ISVD is chosen from the group recited in claim 29. 
	Boutton discloses VH domains directed against serum albumin, and in particular a serum-albumin binding ISVD of the invention of Boutton, as being able to increase the half-life of therapeutically active compounds, for example, by suitably linking the serum albumin binding ISVD to the protein, polypeptide, compound, or other entities. Boutton discloses SEQ ID NO: 110, which is identical to instant SEQ ID NO: 138, as a serum-albumin binding Nanobody comprising L11V and V89L substitutions (drawing sheet 11/112; sheet 237; sheet 237 of document). This sequence is also present in SEQ ID NO: 156, called ALB-82-82-A (see drawing sheet 26, p. 252 of document). Boutton further discloses that constructs comprising Kv1.3-binding regions as well as albumin-binding proteins with the L11V and V89L mutations, such as SEQ ID NO: 156, showed reduced binding by pre-existing antibodies 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the polypeptide taught by the claims of copending ‘846, such that one of the at least three ISVDs in the polypeptide is a serum albumin binding ISVD in order to increase serum half-life, in view of Boutton’s teaching that linking serum-albumin binding ISVDs to polypeptides can increase serum half-life. It would further have been obvious for the polypeptide to be instant SEQ ID NO: 138, in view of Boutton’s teaching that constructs comprising this sequence and its L11V and V89L mutations showed reduced binding by pre-existing anti-drug antibodies. 
Allowable Subject Matter
Claims 13, 25, 32, and 54-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed sequences of these claims could not be found in searching the prior art. 

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. 
112(a)
Applicant states that applicant has amended claim 1 to specify the ISVD binds to ADAMTS5, and comprises three CDRs selected from particular sequences. Applicant submits that the written description rejection under 35 U.S.C. 112(a) of claim 1 and its dependents has been overcome. 

Double Patenting
Applicant states the claims have been amended to include limitations directed to specific sequences not disclosed in the ‘914 patent. In view of these amendments, applicant requests the double patenting rejection over ‘914, and ‘914 in view of Boutton, be withdrawn. Applicant further requests that the provisional double patenting rejection of claims 1 and 22 be withdrawn because the instant claims are patentably distinct from the reference claims. Applicant notes that the copending claims require a minimum of three ISVDs wherein one ISVD binds a matrix metalloproteinase (MMP), one ISVD binds an ADAMSTS5, and a third ISVD binds Aggrecan. Applicant states Examiner has not explained how or why a person of ordinary skill would have been motivated to extract a single ADAMTS5 binding ISVD from the polypeptide of claim 1 of the reference application. Applicant thus respectfully requests that the provisional double patenting rejection over the reference application be withdrawn. 
Examiner responds that the double patenting rejection over ‘914 is withdrawn, but the rejections over the copending application are maintained. Both the instant claims and the copending claims employ open-ended language, and the instant claims do not require the absence of MMP-binding ISVD and Aggrecan-binding ISVD. The instant claim 1 claims “A polypeptide comprising at least one immunoglobulin single variable domain (ISVD) binding an A Disintegrin and Metalloproteinase with Thrombospondin 5 motifs (ADAMTS5)…”. The copending claims, though they include additional 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647